IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT

                             _____________________

                                  No. 00-40868
                                Summary Calendar
                             _____________________

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                       versus

PAUL JERMAINE BRADLEY,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
                      USDC No. 6:00-CR-4-11
_________________________________________________________________
                          April 9, 2001

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Paul Jermaine Bradley pled guilty to one count of possession

with intent to distribute cocaine base in violation of 21 U.S.C.

§ 841(a)(1).        He appeals his sentence, arguing that the district

court       erred   by   considering   testimony   given    by   Sonya   Ray,   a

codefendant, at a trial to which he was not a party, in assessing

the testimony given by Ray at Bradley’s sentencing hearing.                     He

contends that this violated his right to due process and created

the appearance of judicial impropriety.

        *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Bradley did not raise these issues before the district court.

Therefore, we review his sentence for plain error.              See FED. R.

CRIM. P. 52(b); United States v. Torres, 40 F.3d 84, 86 (5th Cir.

1994). To the extent that the district court relied on Ray’s prior

testimony in a codefendant’s trial, it considered only testimony

that was consistent with that given by Ray at Bradley’s sentencing

hearing and it referenced this testimony only with respect to

assessing Ray’s credibility.     This evidence had sufficient indicia

of reliability as required by U.S.S.G. § 6A1.3, and Bradley had an

adequate   opportunity    to   cross-examine   Ray   and   to    rebut   her

assertions.   Because Bradley has not established plain error, we

AFFIRM his sentence.     See United States v. Morris, 46 F.3d 410 (5th

Cir. 1995); United States v. Ramirez, 963 F.2d 693 (5th Cir. 1992).

                                                       A F F I R M E D.




                                    2